Citation Nr: 0727724	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 2002, 
for the grant of service connection for hypertension.

2.  Entitlement to an effective date prior to July 15, 2002, 
for the grant of service connection for loss of use of right 
arm and leg due to cerebral hemorrhage.

3.  Entitlement to an effective date prior to July 15, 2002, 
for the grant of service connection for dysarthria due to 
cerebral hemorrhage.

4.  Entitlement to an effective date prior to July 15, 2002, 
for special monthly compensation due to loss of use of a 
hand, foot, and creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
several disabilities and granted entitlement to special 
monthly compensation, effective July 15, 2002.

A hearing at the RO before the undersigned was conducted in 
September 2005.  The Board remanded the claim to the RO in 
April 2006 for further development and consideration. 


FINDINGS OF FACT

1.  A formal claim for service connection for hypertension 
was received on July 15, 2002, and prior to that there was no 
informal claim.

2.  A formal claim for service connection for loss of use of 
right arm and leg due to cerebral hemorrhage was received on 
July 15, 2002, and prior to that there was no informal claim.

3.  A formal claim for service connection for dysarthria due 
to cerebral hemorrhage was received on July 15, 2002, and 
prior to that there was no informal claim.

4.  A formal claim for service connection for special monthly 
compensation due to loss of use of a hand, foot, and creative 
organ was received on July 15, 2002, and prior to that there 
was no informal claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 15, 
2002, for service connection for hypertension are not met.  
38 U.S.C.A. §§ 5103, 5107, 5110(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(a) (2006).

2.  The criteria for an effective date prior to July 15, 
2002, for service connection for loss of use of right arm and 
leg due to cerebral hemorrhage are not met.  38 U.S.C.A. 
§§ 5103, 5107, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(a) (2006).

3.  The criteria for an effective date prior to July 15, 
2002, for service connection for dysarthria due to cerebral 
hemorrhage are not met.  38 U.S.C.A. §§ 5103, 5107, 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(a) (2006).

4.  The criteria for an effective date prior to July 15, 
2002, for service connection for special monthly compensation 
due to loss of use of a hand, foot, and creative organ are 
not met.  38 U.S.C.A. §§ 5103, 5107, 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the claimant with notice in October 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2007 supplemental statement of the case, following the 
provision of notice.  The veteran's spouse informed the VA 
that she did not have additional evidence to submit.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for an earlier effective date for the grant of benefits and 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The issue of entitlement to an earlier effective date is 
decided on the evidence of record, and the veteran and his 
spouse indicated that no claim for benefits was filed prior 
to July 15, 2002.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

On July 15, 2002, the RO received VA Form 21-526, Veteran's 
Application for Compensation or Pension, which requested 
service connection for hypertension, stroke and prostate 
cancer.  A March 2003 rating decision granted service 
connection for hypertension, loss of use of right arm and leg 
due to cerebral hemorrhage, dysarthria due to cerebral 
hemorrhage, and special monthly compensation due to loss of 
use of a hand, foot, and creative organ.  The effective date 
for the award of benefits was July 15, 2002.

In statements and testimony, the veteran and his spouse state 
that in April 2000, the veteran's spouse entered the Morgan 
County, Alabama, veteran's office and asked to file a claim.  
She stated that the woman at the desk asked her if she made 
more than $200.00 a month.  When the veteran's spouse said 
she did, the woman told her that filing a claim would be 
futile; so she left without filing a claim.  The veteran and 
his spouse request that an earlier effective date of April 
2000 be assigned for the grant of benefits because, if the 
woman at the county veteran's office had provided the correct 
information, they would have filed a claim in April 2000.  

Generally, the effective date of an award based on an 
original claim, a claim to reopen after a final adjudication, 
or a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

A claim or application for VA disability compensation means a 
formal or informal communication in writing requesting a 
determination of entitlement to a benefit, or evidence of a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  A 
formal claim is one filed on the form prescribed by VA. 38 
C.F.R. § 3.151(a).  Any communication indicating an intent to 
apply for benefits may be considered an informal claim.  When 
VA receives an informal claim, VA has a duty to provide an 
application form to the claimant.  If a formal claim is 
received within one year after it was sent to the claimant, 
the formal claim will be considered filed as to the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran and his spouse have asserted that the statements 
made by a county veteran's representative in April 2000 
misled them into believing that the veteran was not eligible 
for VA benefits, so no claim was filed at that time.  
Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  VA is not responsible 
for the errors, misunderstandings or advice of an employee of 
a service organization or an employee of the state or county.  
The Board regrets any faulty advice by the county veteran's 
office in April 2000 that may have hampered the establishment 
of VA benefits for the veteran's disabilities at that time.  
Nonetheless, the available written evidence does not document 
that the RO received an informal or formal claim from the 
veteran prior to July 15, 2002, and neither the veteran nor 
his spouse contend otherwise. 

Therefore, the preponderance of the evidence is against an 
earlier effective date for service connection for 
hypertension, loss of use of right arm and leg due to 
cerebral hemorrhage, dysarthria due to cerebral hemorrhage, 
and special monthly compensation due to loss of use of a 
hand, foot, and creative organ; there is no doubt to be 
resolved; and earlier effective dates are not warranted.


ORDER

An effective date prior to July 15, 2002, for the grant of 
service connection for hypertension is denied.

An effective date prior to July 15, 2002, for the grant of 
service connection for loss of use of right arm and leg due 
to cerebral hemorrhage is denied.

An effective date prior to July 15, 2002, for the grant of 
service connection for dysarthria due to cerebral hemorrhage 
is denied.

An effective date prior to July 15, 2002, for the grant of 
service connection for special monthly compensation due to 
loss of use of a hand, foot, and creative organ is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


